Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiley (US 2019/0069015) in view of Bonovich (US 2013/0330063).
Regarding claim 1, 9, Kiley discloses An electronic device comprising:
a display ([0003, 0012, 0015, 0018]);
a communication circuit;
a processor operatively connected with the display and the communication circuit ([003, 0012, 0015, 0018]); and
a memory operatively connected with the processor,
wherein the memory stores instructions that, when executed, cause the processor to:
obtain a content list including information on a plurality of contents from an external server over an internet by using the communication circuit([003, 0012, 0015, 0018] List of contents in Youtube, Netflix, are received from an external server when using the streaming app on the phone);
transmit information on the selected at least one content to the external electronic device in order to cause the external electronic device to play the selected at least one content through the short-range wireless network by using the communication circuit([003, 0012, 0015, 0018] select a content from the streaming app and casts using the chromecast and the tv).
Kiley does not specifically disclose obtain viewing reservation information of an external electronic device from the external electronic device over a short range wireless network, Determine a playback time based on a time left until a starting time of a reserved broadcasting program according to the viewing reservation information; select at least one content from the content list such that sum of playback time of the at least content is less than or equal to the determined playback time.
However, Bonovich obtain viewing reservation information of an external electronic device from the external electronic device over a short range wireless network ([0036-0037, 0052, 0063, 0067], fig. 7-11, ), Determine a playback time based on a time left until a starting time of a reserved broadcasting program according to the viewing reservation information; select at least one content from the content list such that sum of playback time of the at least content is less than or equal to the determined playback time([0036-0037, 0052, 0063, 0067], fig. 7-11 if a viewer is recording/viewing a program that does not conflict with an upcoming recording/reservation, then the viewer has selected a program that has a playback time with a sum less than the “determined playback time”).
It would have been obvious to incorporate the content type of Bonovich into the system of Kiley in order to minimize conflicts in viewing and recording.
	
	Regarding claim 6, 14, Kiley in view of Bonovich discloses wherein when executed, the instructions cause the processor to display, on the display, a user interface displaying content information corresponding to the content list if the content list is obtained ([0003,0012,0015,0018] of Kiley).
	Regarding claim 7, 15, Kiley in view of Bonovich discloses wherein when executed, the instructions cause the processor to: display, on the display, a user interface providing the information on the at least one content 1f the at least one content is selected; and
transmit the information on the selected at least one content to the external electronic device if a user input to the user interface is received ([0003,0012,0015,0018] of Kiley).
	Regarding claim 8, Kiley in view of Bonovich discloses wherein the information on the selected at least one content includes an access address of each of the selected at least one content ([0003,0012,0015,0018] of Kiley).



Response to Arguments
Arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426